DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hui Wang on 7/22/2022.
The application has been amended as follows: 
	For claim 1:  
Delete, in line 7, the word “work”
Insert, in line 7, after “to support a first page”, the work “walk”
Thus, line 7 should read, “to support a first page walk to maintain a mapping between the one or more…”
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding allowable subject matter to the independent claims.  Examiner agrees with Applicant’s argument that the prior art does not teach that a single circuit supports two page walks, a first page walk that maintains a mapping between one or more virtual display planes and a second page walk that allows access to one or more input/output (I/O) devices.  References Galazin et al. U.S. Pub. No. 2018/0232935, Hu et al. U.S. Pub. No. 2015/0205630, Chang et al. U.S. Pub. No. 2014/0379956, Vembu et al. U.S. Pub. No. 2008/0001958, Harriman U.S. Pub. No. 2016/0224474 and J. Gandhi, A. Basu, M. D. Hill, and M. M. Swift, "Efficient Memory Virtualization: Reducing Dimensionality of Nested Page Walks," in MICRO-47: Proceedings of the 47th Annual IEEE/ACM International Symposium on Microarchitecture, pp. 178-189, 2014, Saripalli U.S. Pub. No. 2009/0037614, Ding et al. U.S. Pub. No. 2016/0292007, Rafique et al. U.S. Pub. No. 2015/0212859, Nagano et al. U.S. Pub. No. 2004/0130568 and Ravel et al. U.S. Pub. No. 2018/0232320 are made of record as teaching the art of display virtualization using mapping between virtual and physical display planes.  However, none of the prior art teaches or suggests:  
from claim 1 – “the circuit to support a second page walk to access one or more input/output (I/O) devices.”
from claims 11 and 16 – “supporting, by the circuit, a second page walk to access one or more input/output (I/O) devices.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Request for Continued Examination, filed 7/17/2022, with respect to the 35 U.S.C. § 103 Rejections of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ravel et al. U.S. Pub. No. 2018/0232320.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612